 
Exhibit 10.5
 
 
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amendment to the Amended and Restated Employment Agreement is entered into
as of July 1, 2008 (the “Effective Date”) by and between CHARTER COMMUNICATIONS,
INC., a Delaware corporation (the “Company”), and Robert A. Quigley, an adult
resident of Illinois (the “Executive”).


WHEREAS, the Company and the Executive entered into a Amended and Restated
Employment Agreement effective August 1, 2007 (the “Agreement”);
 
WHEREAS, the Company and the Executive desire to amend the Agreement as set
forth herein;
 
NOW, THEREFORE, intending to be legally bound and in consideration of the
covenants and promises set forth herein, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree that the Agreement
shall be amended as follows:


1.  Section 2 of the Agreement is hereby amended in its entirety to read as
follows: "The Company hereby employs the Executive, and the Executive hereby
accepts his employment, under the terms and conditions hereof, for the period
(the 'Term') beginning on the Effective Date hereof and terminating on December
31, 2008."


2.  Section 3 of the Agreement is hereby amended in its entirety to read as
follows: "Executive shall serve as an advisor reporting to the Chief Executive
Officer, with such responsibilities, duties and authority as are assigned to him
by the Chief Executive Officer or his designee."


3.  Section 5 of the Agreement, is hereby amended in its entirety to read as
follows:  "Executive shall receive a total base salary of $60,000 for the Term
of the Agreement all payable during the Term, less standard deductions, paid in
accordance with the Company's general payroll practices for executives, but no
less frequently than monthly."


4.  Section 6 of the Agreement is hereby amended in its entirety to read as
follows: "For 2008, the Executive shall be eligible to receive a bonus in an
amount equal to 75% of Executive's previous Target Bonus of up to 60% of his
Annual Base Salary prior to July 1, 2008 of $470,000, such total potential bonus
amount being $211,500 (the "2008 Bonus"); provided that, $100,000 of the 2008
Bonus shall be payable to the Executive on the Effective Date hereof, and is not
refundable to the Company.  The remainder of the 2008 Bonus, if any, shall be
paid pursuant to, and as set forth in, the terms of the Executive Bonus Plan as
such Plan may be amended from time to time, and as shall be determined by the
Committee in its sole discretion, with such remainder of the 2008 Bonus being
paid on or before February 28, 2009, or
 

--------------------------------------------------------------------------------


 
as soon as is administratively practicable thereafter (e.g., after the public
disclosure of the Company’s financial results for the prior year on SEC Form
10-K or on such replacement form as the SEC shall determine)."
 
5.  Sections 7, 8 and 9 and 14, and any other sections as applicable, are
amended so that all awards granted under the 2001 Stock Incentive Plan will vest
through December 31, 2008.
 
6.  Notwithstanding any other provision in the Agreement, Executive shall
receive a lump sum payment, payable on the Effective Date hereof, equal to the
amount for Executive to receive under COBRA the paid coverage for health, dental
and vision benefits then being provided for Executive at the Company’s cost;
provided that, after December 31, 2008, the Executive remains eligible for
COBRA, the Company will pay no further amounts for such cost of COBRA coverage.
 
The Company and the Executive agree that all other provisions of the
Agreement  shall remain in full force and effect until expiration or earlier
termination upon the terms therein.
 
IN WITNESS WHEREOF, the Company and the Executive have each caused this
Amendment to Restated and Amended Employment Agreement to be duly executed on
its behalf as of the date first above written.


CHARTER COMMUNICATIONS, INC.




By: /s/ Lynne F. Ramsey
Name: Lynne F. Ramsey
Title: SVP, Human Resources




EXECUTIVE


/s/ Robert A. Quigley
Name: Robert A. Quigley

